UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number000-50961 PENNSYLVANIA COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1834776 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3801 Paxton Street, P.O. Box 4999, Harrisburg, PA 17111-0999 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 653-6104 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1.00 par value NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
